UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March6, 2012 AEROCENTURY CORP. (Exact name of registrant as specified in its charter) Delaware 94-3263974 (State or Other Jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA (Address of principal executive offices) (Zip Code) (650)-340-1888 Registrant’s telephone number, including area code: Not Applicable Former Name or Former Address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01:Entry into a Material Definitive Agreement Item 2.03:Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant OnMarch 8, 2012,AeroCentury Corp. (the "Company") entered into a Second Loan Modification (the "Modification")with Union Bank, N.A., as agent and lender("Union"),and the other lenders underitscredit facility,California Bank and Trust, U.S. Bank National Association, and Umpqua Bank (the "Participants"), which amended that certain Loan and Security Agreement, dated April 28, 2010, as amended to date (the "Loan Agreement"), between the Company, Union and the Participants. Pursuant to the Loan Agreement as amended by the Modification, which will take effect on April 28, 2012, Union and the Banksagreed tocontinue to providea credit facilityto the Company with a maximumavailability of $90 million, to be secured by all of the Company's assets, through April 29, 2013. The Modification also made changes to covenantsunder the Loan Agreement relating toleverage, interest coverage,fixed chargecoverage and borrowing base calculations. The foregoing description of the Modification is qualified in its entirety by reference to the Modification, a copy of which is filed as Exhibit 10.1 hereto. Item 2.02: Earnings Announcement On March 6, 2012, the Company announced via press release the Company'spreliminary results for itsfourth quarter and fiscal year endedDecember 31, 2011. A copy of the Company's press release is attached hereto as Exhibit 99.1.The disclosure under this item of this Form 8-Kand the attached Exhibit 99.1are provided under Item 2.02 of Form 8-K and are furnished to, but not filed with, the Securities and Exchange Commission. Item 9.01:Financial Statements and Exhibits (d)Exhibits Exhibit No. Document Form of Second Loan Modification Form of March 6, 2012 Earnings Press Release SIGNATURES AEROCENTURY CORP. Date:March 12, 2012 By: /s/ Neal D. Crispin Title: Chairman and CEO
